Title: From George Washington to Anne-César, chevalier de La Luzerne, 5 November 1780
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                        
                            Sir
                            Head Quarters Passaic Falls Nov. 5. 1780
                        
                        I have the honor to return your Excellency the plan of the lines at Charles town which you were so obliging as
                            to favor me with a copy of.
                        I hope you arrived in good health, & without accident at Philadelphia—With great consideration and
                            personal attachment I have the honr to be Yr Excelly’s Most Obedt Hble Servt
                        
                            Go: Washington
                        
                    